DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 9, 12-15, 17-18, 22, 25, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kundu et al (US 2019/0261391 A1).
	Regarding claims 1 and 14, Kundu discloses a method performed by a wireless device, the method comprising: 
determining that an acknowledgement/negative acknowledgement (ACK/NACK) transmission and a scheduling request (SR) transmission will overlap in Physical Uplink Control Channel (PUCCH) resources (58th paragraph, partial overlap between two PUCCHs configured with format 1 for HARQ-ACK and format 0/1 for SR); 
determining a priority associated with the ACK/NACK transmission, wherein the priority associated with the ACK/NACK transmission is determined at least in part based on a Downlink Control Information (DCI) message transmitted on a Physical Downlink Control Channel (PDCCH) (60th paragraph, priority of HARQ-ACK or SR can be configured by higher layers or indicated by PDCCH when scheduling PDSCH corresponding to HARQ-ACK.  Herein, DCI is transmitted within PDCCH); 
comparing the priority associated with the ACK/NACK transmission with a priority associated with the SR transmission to determine which transmission has a higher relative priority (60th paragraph, if 
transmitting the transmission with the higher relative priority (60th paragraph, if HARQ-ACK has higher priority than SR then SR may be dropped and only HARQ-ACK may be transmitted on HARQ-ACK PUCCH resource).

Regarding claims 2 and 15, Kundu discloses determining a priority associated with the SR transmission (60th paragraph, SR priority is determined and compared with priority of HARQ-ACK).

Regarding claims 4 and 17, Kundu discloses that wherein the priority associated with the ACK/NACK transmission is determined in accordance with at least one of a Physical Downlink Control Channel (PDCCH) property, a Physical Downlink Shared Channel (PDSCH) property and a PUCCH property (60th paragraph, priority of HARQ-ACK can be indicated by PDCCH when scheduling PDSCH corresponding to HARQ-ACK.  Herein, priority of HARQ-ACK is related to PDSCH scheduling or PDSCH property).

Regarding claims 5 and 18, Kundu discloses that wherein the priority associated with the ACK/NACK transmission is determined at least in part based on a characteristic of a scheduling PDCCH transmission (60th paragraph, priority of HARQ-ACK can be indicated by PDCCH when scheduling PDSCH corresponding to HARQ-ACK.  Herein, priority of HARQ-ACK is a function of PDCCH transmission).

Regarding claims 9 and 22, Kundu discloses that wherein the DCI message includes at least one of a modulation and coding scheme, a code rate, a modulation order, an indication of reference signal pattern, a time-domain resource allocation (75th paragraph, PUCCH format and resource can be configured by higher layers or DCI.  Herein, resource includes time and frequency domain resource), a 

Regarding claims 12 and 25, Kundu discloses that wherein, responsive to determining the ACK/NACK transmission and the SR transmission have a same relative priority, transmitting the transmission having an earlier transmission time (65th paragraph, PUCCH may only transmit PUCCH with the earliest starting time when more than one PUCCH have the same priority order.  Herein, PUCCHs carry HARQ-ACK and SR as illustrated in Fig. 5).

Regarding claims 13 and 26, Kundu discloses one of cancelling or interrupting the transmission with a lower relative priority (60th paragraph, if HARQ-ACK has higher priority than SR then SR may be dropped and only HARQ-ACK may be transmitted on HARQ-ACK PUCCH resource).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kundu in view of Luo et al (US 2018/0110066 A1).
Regarding claims 3 and 16, Kundu discloses determining priority of SR (60th paragraph).  Kundu does not disclose that wherein the priority associated with the SR transmission is determined in accordance with a priority level associated with a logical channel associated with the SR transmission.  Luo discloses transmission of SR based on priority level of associated with SR, e.g., priority level of a logical channel group that triggered the SR (100th paragraph).  It would have been obvious to one having .

Allowable Subject Matter
Claims 6-8, 10-11, 19-21, 23, and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/             Primary Examiner, Art Unit 2472